EXHIBIT 10.4




SECURITY AGREEMENT

This Security Agreement (“Agreement”), dated as of April 3, 2008, is between
Green Plains Grain Company LLC, a Delaware limited liability company (the
“Debtor”), and First National Bank of Omaha, a national banking association (the
“Secured Party”).

WHEREAS, Debtor has entered into a Credit Agreement dated of even date with this
Agreement (as amended, restated and in effect from time to time, the “Credit
Agreement”), with Secured Party, pursuant to which Secured Party, subject to the
terms and conditions contained therein, is to make loans or otherwise to extend
credit to Debtor; and

WHEREAS, it is a condition precedent to Secured Party extending the Obligations
to Debtor under the Credit Agreement that Debtor execute and deliver to Secured
Party a security agreement in substantially the form hereof; and

WHEREAS, Debtor wishes to grant a security interest in favor of Secured Party as
herein provided.

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1.

Definitions.  All capitalized terms used herein without definitions shall have
the respective meanings provided therefor in the Credit Agreement. The term
“State,” as used herein, means the State of Nebraska. All terms defined in the
Uniform Commercial Code of the State and used herein shall have the same
definitions herein as specified therein. However, if a term is defined in
Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9.

SECTION 2.

Grant of Security Interest.  Debtor hereby grants to Secured Party to secure the
payment and performance in full of all of the Obligations, a first priority
security interest in and so pledges and assigns to Secured Party all goods,
property, assets and rights of Debtor (other than rolling stock and equipment
owned by Debtor on the date hereof) including, but not limited to, the following
goods, property, assets and rights of Debtor, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof
(all of the same being hereinafter called the “Collateral”):

2.1

All personal and fixture property of every kind and nature including, without
limitation, all rolling stock and equipment acquired by Debtor after the date
hereof, all goods, inventory, grain, furniture and fixtures, all of every kind
and nature (including any accessions, additions, improvements, attachments and
accessories thereto and products and proceeds thereof, and all operating
manuals, service records, maintenance logs and warranties applicable thereto),
and including all inventory including, but not limited to, all corn, soybeans,
oats and other grain and non-grain inventory, in which Debtor has an interest in
mass or a joint or other interest or right of any kind.





1




--------------------------------------------------------------------------------

2.2

All instruments (including promissory notes, notes receivable and supporting
obligations), documents, negotiable and non-negotiable documents of title,
negotiable and non-negotiable warehouse receipts, bills of lading, transit
receipts or other documents of title, however denominated (collectively,
“Warehouse Receipts”), and the goods underlying or relating to Warehouse
Receipts including, but not limited to, Debtor’s present and future rights to
take possession and delivery of goods underlying or relating to any Warehouse
Receipt.

2.3

All accounts, all of Debtor’s rights to goods represented by or securing any
accounts, all proceeds from the disposition or collection of accounts, all of
Debtor’s rights as an unpaid vendor, including the right to reclaim goods, the
right to stop goods in transit and the right to replevy goods, and all
guaranties, letters of credit and other supports to the payment of accounts,
chattel paper (whether tangible or electronic), deposit accounts (whether
maintained with Secured Party or other financial institutions), certificates of
deposit (whether negotiable or non-negotiable), letter-of-credit rights (whether
or not the letter of credit is evidenced by a writing), supporting obligations,
any other contract rights (including rights under grain forward contracts) or
rights to the payment of money, insurance claims and proceeds, trademarks,
service marks, copyrights, patents and other intellectual property rights and
all of Debtor’s rights therein or thereto, software, general intangibles
(including all payment intangibles), all payments and rights to payments whether
or not earned by performance, price support payments, subsidy payments, guaranty
payments, payments in kind, deficiency payments, letters of entitlements,
storage payments, emergency assistance, diversion payments, production
flexibility contracts, contract reserve payments, grain insurance fund claim
rights, grain insurance fund proceeds and all similar programs of any and every
kind, whether federal, state or local, and any other rights to payment under or
from any preexisting, current or future federal, state or local government
program, and the products and proceeds of all the foregoing.

2.4

All farm products including, but not limited to, all poultry and livestock and
their young, together with all products and replacements for such poultry and
livestock; all crops, annual or perennial, and all products of such crops; and
all grain, feed, seed, fertilizer, chemicals, medicines, and other supplies used
or produced in Debtor’s operations or sold as inventory, and the products and
proceeds and rights to payments associated with all or any of the foregoing.

2.5

All books, records, ledger sheets or cards, reports, invoices, purchase orders,
customer lists, mailing lists, files, correspondence, computer programs, tapes,
disks and other documents or data processing software that at any time relates
to any of the foregoing or are otherwise necessary or helpful in realizing on or
collecting on any Collateral.

2.6

All investment property, securities, commodity contracts, securities accounts
and all commodity and securities entitlements, commodity contracts, securities,
investment property and other rights contained therein, hedging accounts and all
commodity and securities entitlements, commodity contracts, securities,
investment property and other rights contained therein, and commodity accounts
(including, but not limited to, Account Nos. 344 and 8401 maintained with
FCStone, LLC and Account No. 12550 maintained with Country Hedging, Inc.) and
all commodity and securities entitlements, commodity contracts, securities,
investment property and other rights contained therein.

2.7

All commercial tort claims now existing or hereafter arising. Secured Party
acknowledges that the attachment of its security interest in any additional
commercial tort claim as original collateral is subject to Debtor’s compliance
with Section 4.7 below.





2




--------------------------------------------------------------------------------

SECTION 3.

Authorization to File Financing Statements. Debtor hereby irrevocably authorizes
Secured Party at any time and from time to time to file in any filing office in
any Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate and describe the Collateral including, but
not limited to, descriptions of the Collateral as all assets of Debtor (other
than rolling stock and equipment owned by Debtor on the date hereof), or words
of similar effect, and (b) provide any other information required by Part 5 of
Article 9 of the Uniform Commercial Code of the State, or such other
jurisdiction, for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether Debtor is an organization, the
type of organization and any organizational identification number issued to
Debtor and (ii) in the case of a financing statement filed as a fixture filing
or indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates.  Debtor
agrees to furnish any such information to Secured Party promptly upon Secured
Party’s request. In addition, Debtor hereby authorizes Secured Party to file all
effective financing statements pursuant to 7 U.S.C. Section 1631, and amendments
to effective statements, describing the Collateral in any offices as Secured
Party, in its sole discretion, may determine. If requested by Secured Party,
Debtor will provide Secured Party with a list of the buyers, commission
merchants and selling agents to or through whom Debtor may sell farm products or
grain and a list of all elevators, warehousemen or others where Debtor stores
grain.  Debtor authorizes Secured Party to notify all such buyers, commission
merchants, selling agents, elevators, warehousemen or any other person, of
Secured Party’s security interest in Debtor’s farm products, corn or grain
unless prohibited by law.  Debtor also ratifies its authorization for Secured
Party to have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof.

SECTION 4.

Other Actions. To further the attachment, perfection and first priority of, and
the ability of Secured Party to enforce Secured Party’s security interest in the
Collateral, and without limitation on Debtor’s other obligations in this
Agreement, Debtor agrees, in each case at Debtor’s expense, to take the
following actions with respect to the following Collateral:

4.1

Promissory Notes, Instruments and Tangible Chattel Paper. If Debtor shall at any
time hold or acquire any instruments, promissory notes or tangible chattel
paper, Debtor shall, upon request of Secured Party, forthwith endorse, assign
and deliver the same to Secured Party, accompanied by such instruments of
transfer or assignment duly executed in blank as Secured Party may from time to
time specify.  Debtor will not deliver possession of, endorse or assign any
instruments, promissory notes or tangible chattel paper to any person or entity
other than Secured Party.

4.2

Deposit Accounts. For each deposit account that Debtor at any time opens or
maintains, Debtor shall, at Secured Party’s request and option, pursuant to an
agreement in form and substance satisfactory to Secured Party, either (a) cause
the depositary bank to comply at any time with instructions from Secured Party
to such depositary bank directing the disposition of funds from time to time
credited to such deposit account, without further consent of Debtor or
(b) arrange for Secured Party to become the customer of the depositary bank with
respect to the deposit account, with Debtor being permitted, only with the
consent of Secured Party, to exercise rights to withdraw funds from such deposit
account.  Secured Party agrees with Debtor that Secured Party shall not give any
such instructions or withhold any withdrawal rights from Debtor, unless an Event
of Default has occurred and is continuing, or would occur, if effect were given
to any withdrawal not otherwise permitted by the Loan Documents. The provisions
of this paragraph shall not apply to (a) any deposit account for which Debtor,
the depositary bank and Secured Party have entered into a cash collateral
agreement specially negotiated among Debtor, the depositary bank and Secured
Party for the specific purpose set forth therein, (b) a deposit account for
which Secured Party is the depositary bank and is in automatic control and
(c) deposit accounts specially and exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of Debtor’s
salaried employees.





3




--------------------------------------------------------------------------------

4.3

Investment Property. If Debtor shall at any time hold or acquire any
certificated securities, Debtor shall forthwith endorse, assign and deliver the
same to Secured Party, accompanied by such instruments of transfer or assignment
duly executed in blank as Secured Party may from time to time specify. If any
securities now or hereafter acquired by Debtor are uncertificated and are issued
to Debtor or its nominee directly by the issuer thereof, Debtor shall
immediately notify Secured Party thereof and, at Secured Party’s request and
option, pursuant to an agreement in form and substance satisfactory to Secured
Party, either (a) cause the issuer to agree to comply with instructions from
Secured Party as to such securities, without further consent of Debtor or such
nominee or (b) arrange for Secured Party to become the registered owner of the
securities. If any commodity interests or securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by Debtor
are held by Debtor or its nominee through a securities intermediary or commodity
intermediary, Debtor shall immediately notify Secured Party thereof and, at
Secured Party’s request and option, pursuant to an agreement in form and
substance satisfactory to Secured Party, either (a) cause such securities
intermediary or (as the case may be) commodity intermediary to agree to comply
with entitlement orders or other instructions from Secured Party to such
securities intermediary as to such securities or other investment property, or
(as the case may be) to apply any value distributed on account of any commodity
contract as directed by Secured Party to such commodity intermediary, in each
case without further consent of Debtor or such nominee or (b) in the case of
financial assets or other investment property held through a securities
intermediary, arrange for Secured Party to become the entitlement holder with
respect to such investment property, with Debtor being permitted, only with the
consent of Secured Party, to exercise rights to withdraw or otherwise deal with
such investment property.  Secured Party agrees with Debtor that Secured Party
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by
Debtor, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and withdrawal rights not otherwise
permitted by the Loan Documents, would occur.

4.4

Collateral in the Possession of a Bailee. If any Collateral is at any time in
the possession of a bailee, warehouseman or elevator, Debtor shall promptly
notify Secured Party thereof and, at Secured Party’s request and option, shall
promptly obtain an acknowledgement from the bailee, warehouseman or elevator, in
form and substance satisfactory to Secured Party, that the bailee, warehouseman
or elevator holds such Collateral for the benefit of Secured Party, and that
such bailee, warehouseman or elevator agrees to comply, without further consent
of Debtor, with instructions from Secured Party as to such Collateral including,
but not limited to, the delivery of such Collateral to Secured Party or as
Secured Party directs, or the payment of the sale proceeds of such Collateral to
Secured Party, or as Secured Party directs.  Secured Party agrees with Debtor
that Secured Party shall not give any such instructions unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by Debtor with respect to the bailee, warehouseman or elevator.





4




--------------------------------------------------------------------------------

4.5

Electronic Chattel Paper and Transferable Records. If Debtor at any time holds
or acquires an interest in any electronic chattel paper or any “transferable
record,” as that term is defined in Section 201 of the federal Electronic
Signatures in Global and National Commerce Act (as hereafter amended), or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, Debtor shall promptly notify Secured Party thereof and,
at the request and option of Secured Party, shall take such action as Secured
Party may reasonably request to vest in Secured Party control, under
Section 9-105 of the Uniform Commercial Code, of such electronic chattel paper
or control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record.  Secured Party agrees with Debtor that Secured Party will
arrange, pursuant to procedures satisfactory to Secured Party and so long as
such procedures will not result in Secured Party’s loss of control, for Debtor
to make alterations to the electronic chattel paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to make
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by Debtor with
respect to such electronic chattel paper or transferable record.

4.6

Letter-of-Credit Rights. If Debtor is at any time a beneficiary under a letter
of credit, Debtor shall promptly notify Secured Party thereof and, at the
request and option of Secured Party, Debtor shall, pursuant to an agreement in
form and substance satisfactory to Secured Party, either (a) arrange for the
issuer and any confirmer or other nominated person of such letter of credit to
consent to an assignment to Secured Party of the proceeds of the letter of
credit or (b) arrange for Secured Party to become the transferee beneficiary of
the letter of credit, with Secured Party agreeing, in each case, that the
proceeds of the letter to credit are to be applied to the Obligations in such
order and priority as Secured Party shall require.

4.7

Commercial Tort Claims. If Debtor shall at any time hold or acquire a commercial
tort claim, Debtor shall immediately notify Secured Party in a writing signed by
Debtor of the particulars thereof and grant to Secured Party in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
Secured Party.

4.8

Other Actions as to Any and All Collateral.  Debtor further agrees, at the
request and option of Secured Party, to take any and all other actions Secured
Party may determine to be necessary or useful for the attachment, perfection and
first priority of, and the ability of Secured Party to enforce, Secured Party’s
security interest in any and all of the Collateral including, without
limitation, (a) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the Uniform Commercial Code, to
the extent, if any, that Debtor’s signature thereon is required therefor,
(b) causing Secured Party’s name to be noted as secured party on any certificate
of title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Secured Party to enforce, Secured
Party’s security interest in such Collateral, (c) complying with any provision
of any statute, regulation or treaty of the United States as to any Collateral
if compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Secured Party to enforce, Secured Party’s security
interest in such Collateral, (d) obtaining governmental and other third party
waivers, consents and approvals in form and substance satisfactory to Secured
Party including, without limitation, any consent of any licensor, lessor or
other person obligated on Collateral, (e) obtaining waivers from mortgagees and
landlords in form and substance satisfactory to Secured Party and (f) taking all
actions under any earlier versions of the Uniform Commercial Code or under any
other law, as reasonably determined by Secured Party to be applicable in any
relevant Uniform Commercial Code or other jurisdiction, including any foreign
jurisdiction.





5




--------------------------------------------------------------------------------

4.9

Warehouse Receipts.

(a)

Debtor has delivered or will deliver to Secured Party any and all documents,
instruments and writings in any way relating to the Warehouse Receipts or in any
way relating to the property evidenced thereby. As long as this Agreement
remains in effect, Debtor shall immediately deliver to Secured Party any and all
future documents, instruments or other writings applicable or in any way
relating to the foregoing in Debtor’s possession. In the event that Debtor is
unable to deliver original Warehouse Receipts, and such other documents, to
Secured Party at the time this Agreement is executed, as required above, Debtor
agrees to deliver immediately such Warehouse Receipts to Secured Party upon
issuance of the same.

(b)

Debtor further agrees that Secured Party shall have the right at any time, and
from time to time, whether or not one or more Events of Default exist under the
Credit Agreement, to demand that Debtor immediately deliver to Secured Party any
and all Warehouse Receipts held in Debtor’s possession or control for or
representing all or any part of the Collateral that is then or may thereafter be
issued in the name of Debtor.  Debtor unconditionally agrees to deliver such
Warehouse Receipts to Secured Party on demand.

(c)

In addition to Warehouse Receipts, Secured Party may require Debtor from time to
time, one or more times, to deliver to Secured Party such lists, descriptions
and designations of any applicable Collateral not represented by Warehouse
Receipts as Secured Party may require to identify the nature, extent and
location of the same.

(d)

Debtor represents and warrants to Secured Party that all of Debtor’s grain at
any time, and from time to time, represented by Warehouse Receipts or included
in any list, description or designation referred to above, will at all times be
owned by Debtor free and clear of all liens, encumbrances and security interests
of any kind whatsoever, excepting only the security interest of Secured Party
pursuant hereto.

(e)

As long as no Event of Default exists, Debtor may sell or use in its operations
the property under Warehouse Receipts, as well as Debtor’s property not
represented by Warehouse Receipts, in carrying on Debtor’s business in the
ordinary course, substantially in the same manner as now conducted; but a sale
in the ordinary course of business shall not include any transfer or sale in
satisfaction, partial or complete, of a debt owed by Debtor.

4.10

Farm Products. After the occurrence of an Event of Default, Debtor shall not
store, transfer or consign any farm products without the prior written consent
of Secured Party.  Debtor shall not store, transfer or consign any farm products
without first obtaining a written acknowledgment from any person to whom
physical possession of any such farm products are delivered (a) of Secured
Party’s security interest in such farm products, (b) that it holds possession of
such farm products for Secured Party’s benefit, (c) that it will not issue
negotiable documents with respect to such farm products and (d) that it agrees
to follow Secured Party’s instructions as to disposition of farm products upon
its receipt of such instructions.  Debtor will comply with the provisions of all
federal, state or local government programs, agreements and contracts to which
Debtor is a party.

4.11

Proceeds.  Debtor shall transfer all proceeds of all Collateral into Debtor’s
main operating account established and maintained by Debtor with Secured Party,
or in such other deposit account as required by Secured Party.  Debtor shall not
grant any other person or entity a security interest, lien or other encumbrance
in or on such deposit account.





6




--------------------------------------------------------------------------------

SECTION 5.

Relation to Other Loan Documents. The provisions of this Agreement supplement
the provisions of the other Loan Documents. Nothing contained in the other Loan
Documents shall derogate from any of the rights or remedies of Secured Party
hereunder.

SECTION 6.

Representations and Warranties Concerning Debtor’s Legal Status.  Debtor
represents and warrants to Secured Party as follows: (a) Debtor’s exact legal
name is that indicated on the first page and on the signature page hereof,
(b) Debtor is an organization of the type, and is organized in the jurisdiction
set forth on the first page of this Agreement, (c) Debtor’s tax identification
number is 26-2042403 and Debtor’s organizational identification number is
4506987 or if left blank, then Debtor has none, and (d) Debtor’s chief executive
office and mailing address is 105 N. 31st Avenue, Suite 103, Omaha, Nebraska
68131.

SECTION 7.

Covenants Concerning Debtor’s Legal Status.  Debtor covenants with Secured Party
as follows: (a) without the consent of Secured Party, which consent shall not be
unreasonably withheld, Debtor will not change its name, its place of business,
its chief executive office and mailing address or its organizational
identification number if it has one, (b) if Debtor does not have an
organizational identification number and later obtains one, Debtor shall
forthwith notify Secured Party of such organizational identification number and
(c) Debtor will not change its type of organization, jurisdiction of
organization or other legal structure.

SECTION 8.

Representations and Warranties Concerning Collateral, Etc.  Debtor further
represents and warrants to Secured Party as follows: (a) Debtor is the owner of
the Collateral, free from any right or claim of any person or any adverse lien,
security interest or other encumbrance, except for the security interest created
by this Agreement and other liens permitted by the Credit Agreement, (b) except
as disclosed to Secured Party, none of the account debtors or other persons
obligated on any of the Collateral is a governmental authority covered by the
Federal Assignment of Claims Act or like federal, state or local statute or rule
in respect of such Collateral, (c) Debtor holds no commercial tort claims and
(d) Debtor has at all times operated its business in material compliance with
all applicable provisions of the federal Fair Labor Standards Act, as amended,
and with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances.





7




--------------------------------------------------------------------------------

SECTION 9.

Covenants Concerning Collateral, Etc.  Debtor further covenants with Secured
Party as follows: (a) the Collateral, to the extent not delivered to Secured
Party pursuant to Section 4, will be kept at those locations listed on
Schedule 4.16 to the Credit Agreement and Debtor will not move any Collateral to
any location not shown in Schedule 4.16 to the Credit Agreement without
providing at least thirty (30) days prior written notice to Secured Party, which
notice shall include the new location, (b) except for the security interest
herein granted and liens permitted by the Credit Agreement, Debtor shall be the
owner of the Collateral free from any right or claim of any other person, lien,
security interest or other encumbrance, and Debtor shall defend the same against
all claims and demands of all persons at any time claiming the same or any
interests therein adverse to Secured Party, (c) Debtor shall not pledge,
mortgage or create, or suffer to exist any right of any person in or claim by
any person to the Collateral, or any security interest, lien or encumbrance in
the Collateral in favor of any person, other than Secured Party and as permitted
by the Credit Agreement, (d) Debtor will keep the Collateral in good order and
repair and will not use the same in violation of law or any policy of insurance
thereon, (e) Debtor will permit Secured Party, or its designee, to inspect and
audit the Collateral at any reasonable time, wherever located, according to the
terms of the Credit Agreement, (f) Debtor will pay promptly when due all taxes,
assessments, governmental charges and levies upon the Collateral according to
the terms of the Credit Agreement or incurred in connection with the use or
operation of such Collateral or incurred in connection with this Agreement,
(g) Debtor will continue to operate its business in compliance with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances and (h) Debtor will not discount, factor, sell or
otherwise dispose, or offer to sell or otherwise dispose, of any of the
Collateral including, but not limited to, instruments, general intangibles,
tangible or electronic chattel paper, promissory notes and/or accounts, or any
interest therein, except as permitted under the Credit Agreement. In the event
that any sales are not permitted under the Credit Agreement, then such sales are
also not permitted hereunder. In addition, Debtor will only store grain owned by
Debtor not evidenced by a Warehouse Receipt in facilities owned by Debtor at
locations set forth on Schedule 4.16 to the Credit Agreement.

SECTION 10.

Insurance.

10.1

Maintenance of Insurance.  Debtor will maintain the insurance required in the
other Loan Documents. All such insurance covering the Collateral shall be
payable to Secured Party as loss payee under a “standard” loss payee clause.

10.2

Insurance Proceeds.  Debtor shall give Secured Party prompt notice of any damage
to or destruction of the Collateral and in case of loss covered by policies of
insurance Secured Party is hereby authorized at its option to settle and adjust
any claim arising out of such policies and collect and receipt for the proceeds
payable therefrom; provided, that Debtor may itself adjust and collect for any
losses arising out of a single occurrence aggregating not in excess of $100,000.
 Any expense incurred by Secured Party in the adjustment and collection of
insurance proceeds (including the cost of any independent appraisal of the loss
or damage on behalf of Secured Party) shall be reimbursed to Secured Party first
out of any proceeds.  The proceeds or any part thereof shall be applied to
reduction of the Obligations then most remotely to be paid, whether due or not,
or to the restoration or repair of the Collateral, the choice of application to
be solely at the discretion of Secured Party.

10.3

Continuation of Insurance. All policies of insurance shall provide for at least
thirty (30) days prior written cancellation notice to Secured Party. In the
event of failure by Debtor to provide and maintain insurance as herein provided,
Secured Party may, at its option, provide such insurance and charge the amount
thereof to Debtor.  Debtor shall furnish Secured Party with certificates of
insurance and policies evidencing compliance with the foregoing insurance
provision.





8




--------------------------------------------------------------------------------

SECTION 11.

Collateral Protection Expenses; Preservation of Collateral.

11.1

Expenses Incurred by Secured Party. In Secured Party’s discretion, if Debtor
fails to do so, Secured Party may discharge taxes and other encumbrances at any
time levied or placed on any of the Collateral, maintain any of the Collateral,
make repairs thereto and pay any necessary filing fees or insurance premiums.
 Debtor agrees to reimburse Secured Party on demand for all expenditures so
made.  Secured Party shall have no obligation to Debtor to make any such
expenditures, nor shall the making thereof be construed as the waiver or cure of
any Event of Default.

11.2

Secured Party’s Obligations and Duties. Anything herein to the contrary
notwithstanding, Debtor shall remain obligated and liable under each contract or
agreement comprised in the Collateral to be observed or performed by Debtor
thereunder.  Secured Party shall not have any obligation or liability under any
such contract or agreement by reason of or arising out of this Agreement or the
receipt by Secured Party of any payment relating to any of the Collateral, nor
shall Secured Party be obligated in any manner to perform any of the obligations
of Debtor under or pursuant to any such contract or agreement, to make inquiry
as to the nature or sufficiency of any payment received by Secured Party in
respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to Secured Party or to which Secured Party
may be entitled at any time or times.  Secured Party’s sole duty with respect to
the custody, safe keeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the Uniform Commercial Code of the State or
otherwise, shall be to deal with such Collateral in the same manner as Secured
Party deals with similar property for its own account.

SECTION 12.

Securities and Deposits.  Secured Party may at any time following and during the
continuance of an Event of Default, at its option, transfer to itself or any
nominee any securities constituting Collateral, receive any income thereon and
hold such income as additional Collateral or apply it to the Obligations.
Whether or not any Obligations are due, Secured Party may following and during
the continuance of an Event of Default demand, sue for, collect or make any
settlement or compromise which it deems desirable with respect to the
Collateral. Regardless of the adequacy of Collateral or any other security for
the Obligations, any deposits or other sums at any time credited by or due from
Secured Party to Debtor may at any time be applied to or set off against any of
the Obligations.

SECTION 13.

Notification to Account Debtors and Other Persons Obligated on Collateral. If an
Event of Default shall have occurred and be continuing, Debtor shall, at the
request and option of Secured Party, notify account debtors and other persons
obligated on any of the Collateral of the security interest of Secured Party in
any account, chattel paper, general intangible, instrument or other Collateral
and that payment thereof is to be made directly to Secured Party or to any
financial institution designated by Secured Party as Secured Party’s agent
therefor, and Secured Party may itself, if an Event of Default shall have
occurred and be continuing, without notice to or demand upon Debtor, so notify
account debtors and other persons obligated on Collateral. After the making of
such a request or the giving of any such notification, Debtor shall hold any
proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral received by Debtor as trustee for Secured Party
without commingling the same with other funds of Debtor and shall turn the same
over to Secured Party in the identical form received, together with any
necessary endorsements or assignments.  Secured Party shall apply the proceeds
of collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by Secured Party to the Obligations, such proceeds to
be immediately credited after final payment in cash or other immediately
available funds of the items giving rise to them.





9




--------------------------------------------------------------------------------

SECTION 14.

Power of Attorney.

14.1

Appointment and Powers of Secured Party.  Debtor hereby irrevocably constitutes
and appoints Secured Party and any officer or agent thereof, with full power of
substitution, as its true and lawful attorneys-in-fact with full irrevocable
power and authority in the place and stead of Debtor or in Secured Party’s own
name, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
that may be necessary or useful to accomplish the purposes of this Agreement
and, without limiting the generality of the foregoing, hereby gives said
attorneys the power and right, on behalf of Debtor, without notice to or assent
by Debtor, to do the following:

(a)

upon the occurrence and during the continuance of an Event of Default, generally
to sell, transfer, pledge, make any agreement with respect to or otherwise
dispose of or deal with any of the Collateral in such manner as is consistent
with the Uniform Commercial Code of the State and as fully and completely as
though Secured Party were the absolute owner thereof for all purposes, and to
do, at Debtor’s expense, at any time, or from time to time, all acts and things
which Secured Party deems necessary or useful to protect, preserve or realize
upon the Collateral and Secured Party’s security interest therein, in order to
effect the intent of this Agreement, all at least as fully and effectively as
Debtor might do including, without limitation, (i) the filing and prosecuting of
registration and transfer applications with the appropriate federal, state,
local or other agencies or authorities with respect to trademarks, copyrights
and patentable inventions and processes, (ii) upon written notice to Debtor, the
exercise of voting rights with respect to voting securities, which rights may be
exercised, if Secured Party so elects, with a view to causing the liquidation of
assets of the issuer of any such securities and (iii) the execution, delivery
and recording, in connection with any sale or other disposition of any
Collateral, of the endorsements, assignments or other instruments of conveyance
or transfer with respect to such Collateral; and

(b)

to the extent that Debtor’s authorization given in Section 3 is not sufficient,
to file such financing statements with respect hereto, with or without Debtor’s
signature, or a photocopy of this Agreement in substitution for a financing
statement, as Secured Party may deem appropriate and to execute in Debtor’s name
such financing statements and amendments thereto and continuation statements
which may require Debtor’s signature.

14.2

Ratification by Debtor. To the extent permitted by law, Debtor hereby ratifies
all that said attorneys shall lawfully do or cause to be done by virtue hereof.
This power of attorney is a power coupled with an interest and is irrevocable.

14.3

No Duty on Secured Party. The powers conferred on Secured Party hereunder are
solely to protect its interests in the Collateral and shall not impose any duty
upon it to exercise any such powers.  Secured Party shall be accountable only
for the amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to Debtor for any act or failure to act, except for Secured
Party’s own gross negligence or willful misconduct.





10




--------------------------------------------------------------------------------

SECTION 15.

Rights and Remedies. If an Event of Default shall have occurred and be
continuing, Secured Party, without any other notice to or demand upon Debtor,
has in any jurisdiction in which enforcement hereof is sought, in addition to
all other rights and remedies, whether conferred in the Credit Agreement or at
law or in equity, the rights and remedies of a secured party under the Uniform
Commercial Code of the State and any additional rights and remedies which may be
provided to a secured party in any jurisdiction in which Collateral is located
including, without limitation, the right to take possession of the Collateral,
and for that purpose Secured Party may, so far as Debtor can give authority
therefor, enter upon any premises on which the Collateral may be situated and
remove the same therefrom.  Secured Party may in its discretion require Debtor
to assemble all or any part of the Collateral at such location or locations
within the jurisdiction(s) of Debtor’s principal office(s) or at such other
locations as Secured Party may reasonably designate. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Secured Party shall give to Debtor at least ten
(10) days prior written notice of the time and place of any public sale of
Collateral or of the time after which any private sale or any other intended
disposition is to be made.  Debtor hereby acknowledges that ten (10) days prior
written notice of such sale or sales shall be reasonable notice. In addition,
Debtor waives any and all rights that it may have to a judicial hearing in
advance of the enforcement of any of Secured Party’s rights and remedies
hereunder including, without limitation, its right following an Event of Default
to take immediate possession of the Collateral and to exercise its rights and
remedies with respect thereto.

SECTION 16.

Standards for Exercising Rights and Remedies. To the extent that applicable law
imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (a) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition or otherwise
to fail to complete raw material or work in process into finished goods or other
finished products for disposition, (b) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to fail to remove liens or encumbrances on or any
adverse claims against Collateral, (d) to exercise collection remedies against
account debtors and other persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as Debtor, for
expressions of interest in acquiring all or any portion of the Collateral,
(g) to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, (k) to purchase insurance or credit enhancements to
insure Secured Party against risks of loss, collection or disposition of
Collateral or to provide to Secured Party a guaranteed return from the
collection or disposition of Collateral or (l) to the extent deemed appropriate
by Secured Party, to obtain the services of other brokers, investment bankers,
consultants and other professionals to assist Secured Party in the collection or
disposition of any of the Collateral.  Debtor acknowledges that the purpose of
this Section 16 is to provide non-exhaustive indications of what actions or
omissions by Secured Party would fulfill Secured Party’s duties under the
Uniform Commercial Code or other law of the State or any other relevant
jurisdiction in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed to fail to
fulfill such duties solely on account of not being indicated in this Section 16.
Without limitation upon the foregoing, nothing contained in this Section 16
shall be construed to grant any rights to Debtor or to impose any duties on
Secured Party that would not have been granted or imposed by this Agreement or
by applicable law in the absence of this Section 16.





11




--------------------------------------------------------------------------------

SECTION 17.

No Waiver by Secured Party, Etc.  Secured Party shall not be deemed to have
waived any of its rights or remedies in respect of the Obligations or the
Collateral unless such waiver shall be in writing and signed by Secured Party.
No delay or omission on the part of Secured Party in exercising any right or
remedy shall operate as a waiver of such right or remedy or any other right or
remedy. A waiver on any one occasion shall not be construed as a bar to or
waiver of any right or remedy on any future occasion. All rights and remedies of
Secured Party with respect to the Obligations or the Collateral, whether
evidenced hereby or by any other instrument or papers, shall be cumulative and
may be exercised singularly, alternatively, successively or concurrently at such
time or at such times as Secured Party deems expedient.

SECTION 18.

Suretyship Waivers by Debtor.  Debtor waives demand, notice, protest, notice of
acceptance of this Agreement, notice of loans made, credit extended, Collateral
received or delivered or other action taken in reliance hereon and all other
demands and notices of any description. With respect to both the Obligations and
the Collateral, Debtor assents to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of or
failure to perfect any security interest in any Collateral, to the addition or
release of any party or person primarily or secondarily liable, to the
acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as
Secured Party may deem advisable.  Secured Party shall have no duty as to the
collection or protection of the Collateral or any income therefrom, the
preservation of rights against prior parties, or the preservation of any rights
pertaining thereto beyond the safe custody thereof as set forth in Section 11.2.
 Debtor further waives any and all other suretyship defenses.

SECTION 19.

Marshalling.  Secured Party shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, Debtor hereby agrees that it will not invoke any law relating
to the marshalling of collateral which might cause delay in or impede the
enforcement of Secured Party’s rights and remedies under this Agreement or under
any other instrument creating or evidencing any of the Obligations or under
which any of the Obligations are outstanding or by which any of the Obligations
are secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, Debtor hereby irrevocably waives the benefits of all such laws.

SECTION 20.

Proceeds of Dispositions; Expenses.  Debtor shall pay to Secured Party on demand
any and all expenses, including reasonable attorneys’ fees and disbursements,
incurred or paid by Secured Party in protecting, preserving or enforcing Secured
Party’s rights and remedies under or in respect of any of the Obligations or any
of the Collateral. After deducting all of said expenses, the residue of any
proceeds of collection or sale or other disposition of the Collateral shall, to
the extent actually received in cash, be applied to the payment of the
Obligations in such order or preference as Secured Party may determine, proper
allowance and provision being made for any Obligations not then due. Upon the
final payment and satisfaction in full of all of the Obligations and after
making any payments required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the
Uniform Commercial Code of the State, any excess shall be returned to Debtor. In
the absence of final payment and satisfaction in full of all of the Obligations,
Debtor shall remain liable for any deficiency.

SECTION 21.

Overdue Amounts. Until paid, all amounts due and payable by Debtor hereunder
shall be a debt secured by the Collateral and shall bear, whether before or
after judgment, interest at the Default Rate.





12




--------------------------------------------------------------------------------

SECTION 22.

Governing Law; Consent to Jurisdiction. THIS AGREEMENT IS INTENDED TO TAKE
EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEBRASKA.  Debtor agrees that any
action or claim arising out of, or any dispute in connection with, this
Agreement, any rights, remedies, obligations, or duties hereunder, or the
performance or enforcement hereof or thereof, may be brought in the courts of
any federal court sitting therein and consents to the non-exclusive jurisdiction
of such court and to service of process in any such suit being made upon Debtor
by mail at the address specified in the notice provision of the Credit
Agreement.  Debtor hereby waives any objection that it may now or hereafter have
to the venue of any such suit or any such court or that such suit is brought in
an inconvenient court.

SECTION 23.

Waiver of Jury Trial.  DEBTOR WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, ANY RIGHTS, REMEDIES, OBLIGATIONS OR DUTIES HEREUNDER, OR THE
PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.  Except as prohibited by law,
Debtor waives any right which it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages.  Debtor (a) certifies that neither Secured Party nor any
representative, agent or attorney of Secured Party has represented, expressly or
otherwise, that Secured Party would not, in the event of litigation, seek to
enforce the foregoing waivers or other waivers contained in this Agreement and
(b) acknowledges that, in entering into the Credit Agreement and the other Loan
Documents to which Secured Party is a party, Secured Party is relying upon,
among other things, the waivers and certifications contained in this Section 23.

SECTION 24.

Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon Debtor
and its respective successors and assigns, and shall inure to the benefit of
Secured Party and its successors and assigns. If any term of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity of all other
terms hereof shall in no way be affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein.  Debtor acknowledges receipt of a copy of this
Agreement.  This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original.

[Signature Page Follows]





13




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Debtor:

 

Green Plains Grain Company LLC

 

 

 

By:  /s/ Wayne Hoovestol                                    
Name: Wayne Hoovestol
Title: President

 

 

 

 

 

Secured Party:

 

First National Bank of Omaha

 

 

 

By:

 /s/ Kenneth Feaster                                    
Name:  Kenneth Feaster
Title:  Vice President








14


